DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 15-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (United States Patent Application 2002/0079309) in view of Shinozaki et al. (United States Patent Application 2002/0079309).
With respect to Claim 1:

providing a heater arrangement (FIG. 1, 510) for heating smokable material (FIG. 2, 604) contained in use within the aerosol provision apparatus (FIG. 1, 500), the heater arrangement (FIG. 1, 510) comprising at least a first heating zone (FIG. 2, Z1) and a second heating zone (FIG. 2, Z2) for heating different portions of the smokable material (FIG. 2, 604) ([0037], lines ; 1-24);
providing a temperature sensor (FIG. 3, 632) (or sensors [0034], lines 1-21) for the second heating zone (FIG. 3, Z2), the temperature sensor (FIG. 3, 632) for providing temperature measurements (FIG. 6, 704) to be used as input temperature measurements for a temperature control loop (FIG. 3, 608) ([0041], lines 1-16), the temperature control loop (FIG. 2; 608, 610) for controlling the heater arrangement (FIG. 1, 510) to heat the first heating zone (FIG. 3, Z1) or second heating zone (FIG. 3, Z2) to a target temperature (FIG. 6, 706) based on the input temperature measurements (FIG. 6; T(Z2), 702) acquired by the temperature sensor (FIG. 2, 632); the temperature control loop (FIG. 3, 608) for controlling the heater arrangement (FIG. 1, 510) to heat the heating zones (Z1, Z2) (FIG. 6, 700-716) to a target temperature T(target) (FIG. 6, 708) based on the input temperature measurements acquired by the temperature sensor (FIG. 3, 632) ([0041], lines 1-16); and 
positioning the temperature sensor (632) in the second heating zone (Z2) at a distal position (FIG. 3) selected so that if the heater arrangement were to heat the first heating zone (Z1) and the second heating zone (Z2) so that the temperature sensor 
Cox does not expressly disclose providing a temperature sensor for each of the first heating zone and the second heating zone, each of the temperature sensor providing temperature measurements to be used as input temperature measurements for a respective temperature control loop, each of the temperature control loop for controlling the heater arrangement to heat the associated respective first heating zone or second heating zone to a target temperature based on the input temperature measurements acquired by the associated temperature sensor.
However, Shinozaki teaches temperature sensors at five locations (FIG. 14; 5mm, 10mm, 15mm, 20mm, 50mm) for heating zones ([0158], lines 1-5), each of the temperature sensors (not shown) ([0157], lines 5-6) providing temperature measurements (FIG. 17; 5mm, 10mm, 15mm, 20mm, 50mm) to be used as input temperature measurements for a respective temperature control loop ([0157], lines 1-9), each of the temperature control loop for controlling the heater arrangement (FIG. 14, 116) to heat the associated respective heating zones (FIG. 16; 5mm, 10mm, 15mm, 20mm, 50mm) to a target temperature based on the input temperature measurements acquired by the associated temperature sensor (FIG. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox with the teachings of Shinozaki and provide a temperature sensor for each of the first heating zone and the second heating zone, each of the temperature sensor providing temperature measurements to be used 
With respect to Claims 2 and 9: 
Cox in view of Shinozaki discloses the method, wherein the heater arrangement is arranged so that at least one of the first heating zone (Cox, Z1) or the second heating zone (Cox, Z2) comprises at least a first sub-heating zone (Cox, Z1) and a second sub-heating zone (Cox, Z3) and wherein the first sub-heating zone (Cox, Z1) has a higher watt heating density than does the second sub-heating zone (Cox, Z3) (Cox, [0042}, lines 1-15).
With respect to Claims 6 and 13: 
Cox in view of Shinozaki discloses the method further comprising: providing an insulator (Shinozaki, FIG. 5, 30) for the heater arrangement (Shinozaki, FIG. 5, 14) to prevent heat escaping from the heater arrangement (Shinozaki, [0016], [0017]).
With respect to Claim 8:
Cox discloses an aerosol provision apparatus (FIG. 1, 500) for heating smokable material to volatilize at least one component of the smokable material, the aerosol provision apparatus (FIG. 1, 500) comprising: 

a temperature sensor FIG. 3, 632) (or sensors [0034], lines 1-21) for the second heating zone (Z2), the temperature sensor (632) for providing temperature measurements (FIG. 6, 704) to be used as input temperature measurements for a respective temperature control loop (FIG. 3, 608) ([0041], lines 1-16), the temperature control loop (FIG. 2; 608, 610) for controlling the heater arrangement (FIG. 1, 510) to heat the associated respective first heating zone (Z1) or second heating zone (Z2) to a target temperature T(target) (FIG. 6, 708) based on the input temperature measurements (FIG. 6; T(Z2), 702) acquired by the temperature sensor (632) ([0041], lines 1-16); 
wherein the temperature sensor (632) is positioned in a selected position (distal) so that, if the heater arrangement were to heat the first heating zone (Z1) and the second heating zone (Z2) so that the temperature sensor (632) measure the same pre-selected target temperature (T(target)), a temperature gradient across length of the first heating zone (Z1) and the second heating zone (Z2) at the temperature sensor (632) would be optimized as being substantially flat.
Cox does not expressly disclose providing a temperature sensor for each of the first heating zone and the second heating zone, each of the temperature sensor providing temperature measurements to be used as input temperature measurements 
However, Shinozaki teaches temperature sensors for five (FIG. 14; 5mm, 10mm, 15mm, 20mm) heating zones ([0158], lines 1-5), each of the temperature sensors (not shown) ([0157], lines 5-6) providing temperature measurements (FIG. 17; 5mm, 10mm, 15mm, 20mm, 50mm) to be used as input temperature measurements for a respective temperature control loop ([0157], lines 1-9), each of the temperature control loop for controlling the heater arrangement (FIG. 14, 116) to heat the associated respective heating zones (FIG. 16; 5, 10, 15, 20, 50) to a target temperature based on the input temperature measurements acquired by the associated temperature sensor (FIG. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox with the teachings of Shinozaki and provide a temperature sensor for each of the first heating zone and the second heating zone, each of the temperature sensor providing temperature measurements to be used as input temperature measurements for a respective temperature control loop, each of the temperature control loop for controlling the heater arrangement to heat the associated respective first heating zone or second heating zone to a target temperature based on the input temperature measurements acquired by the associated temperature sensor so as to permit flavor components to be effectively released from the flavor generator without an aerosol being generated from the flavor generator, whereby the 
With respect to Claim 15: 
Cox in view of Shinozaki discloses the apparatus, further comprising a housing (Cox, FIG. 1, 520) containing the heater arrangement (Cox, FIG. 1, 510) and a mouthpiece (Cox, FIG. 1, 522) through which a user can inhale volatized smokable material (Cox, [0035], lines 1-14).
With respect to Claim 16: 
Cox in view of Shinozaki discloses the apparatus (Cox, FIG. 1, 500), wherein the apparatus (Cox, FIG. 1, 500) is hand-holdable.
With respect to Claims 17 and 18:
Cox discloses a method of manufacturing an aerosol provision apparatus (FIG. 1, 500) for heating smokable material (FIG. 2, 604) to volatilize at least one component of the smokable material (FIG. 2, 604), the method comprising: 
providing a heater arrangement (FIG. 1, 510) (FIG. 3, see notation) for heating smokable material (FIG. 2, 604) contained in use within the aerosol provision apparatus (500), the heater arrangement (FIG. 1, 510) comprising at least a first heating zone (FIG. 2, Z1) and a second heating zone (FIG. 2, Z2) for heating different portions of the smokable material (604) ([0037], lines ; 1-24); 
providing a temperature sensor (FIG. 3, 632) (or sensors [0034], lines 1-21) for the first heating zone (Z1) and the second heating zone (Z2), the temperature sensor (632) for providing temperature measurements (FIG. 6, 704) to be used as input temperature measurements for a temperature control loop (FIG. 3, 608) ([0041], lines 1-
[AltContent: ]positioning the temperature sensor (632) in the heating zones (Z1, Z2) at a specific position (distal position of Z2) selected so that the temperature sensor (632) for the second heating zone (Z2) is positioned to measure a temperature at a part (FIG. 3, see notation) of the second heating zone (FIG. 3, Z2), the part (FIG. 3, see notation) of the second heating zone (FIG. 3, Z2) being halfway between a second end (FIG. 3, see notation) of the heater arrangement (FIG. 3; 614, 616, see notation) and a center of the heater arrangement (FIG. 3, 614, 616) or is closer to the second end (FIG. 3, see notation) of the heater arrangement (FIG. 3; 614, 616) than to the center (FIG. 3, see notation) of the heater arrangement (FIG. 3; 614, 616). 
[AltContent: arrow][AltContent: textbox (1st end)][AltContent: textbox (center)][AltContent: arrow][AltContent: textbox (Heater arrangement)][AltContent: arrow][AltContent: textbox (a part)][AltContent: arrow][AltContent: textbox (2nd end)]
    PNG
    media_image1.png
    398
    789
    media_image1.png
    Greyscale


However, Shinozaki teaches providing a temperature sensor (not shown) ([0157], lines 5-6) for five locations (FIG. 14; 5mm, 10mm, 15mm, 20mm, 50mm) of the overall heating zone ([0158], lines 1-5), including the first heating zone (FIG. 14, see notation Z1, 5mm, 10mm,) and the second heating zone (FIG. 14, see notation Z2, 15mm, 20mm), each of the temperature sensors for providing temperature measurements (FIG. 17) to be used as input temperature measurements (FIG. 17) for a temperature control loop ([0157], lines 1-9) for controlling the heater arrangement (FIG. 14, 116) to heat an associated respective the heating zones (FIG. 14, see notation Z1, Z2), positioning each of the temperature sensor so that the temperature sensor (FIG. 14, see notation) ([0157], lines 5-6) for the first heating zone (FIG. 14, see notation Z1) is positioned to measure the temperature at a part of the first heating zone (FIG. 14, see notation Z1) with which that temperature sensor ([0157], lines 5-6) is associated, the part of the first heating zone (FIG. 14, see notation) being halfway between a first end (FIG. 14, see 
[AltContent: arrow][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: textbox (Z2 - 2nd zone)][AltContent: textbox (Z1 - 1st zone)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Substantially center)][AltContent: arrow]
    PNG
    media_image2.png
    397
    845
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox with the teachings of Shinozaki and provide providing a temperature sensor for each of the first heating zone and the second heating zone, each the temperature sensor for providing temperature measurements to be used as input temperature measurements for a temperature control loop for controlling the heater arrangement to heat an associated respective the heating zones, positioning each of the temperature sensor so that the temperature sensor for the first heating zone is positioned to measure the temperature at a part of the first heating zone with which that temperature sensor is associated, the part of the first heating zone being halfway between a first end of the heater arrangement and a center of the heater arrangement or is closer to the first end of the heater arrangement than to the center of the heater arrangement so as to ensure that tobacco material is oC to 200oC while the inhalator is in use. (Shinozaki, [0145], lines 1-5).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (United States Patent Application 2002/0079309) in view of Shinozaki et al. (United States Patent Application 2002/0079309) and further in view of Egoyants et al. (United States Patent 9,357,803).
With respect to Claims 7 and 14: 
Cox in view of Shinozaki discloses the method. 
Cox in view of Shinozaki does not expressly disclose wherein the insulator comprises a vacuum tube.
However, Egoyants teaches the insulator comprises a vacuum tube (FIG. 16, 18) (Column 13, lines 3-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox in view of Shinozaki with the teachings of Egoyants and provide the insulator comprises a vacuum tube so as to thermally insulate the smoking apparatus and prevent heat from escaping the apparatus thereby generating a more efficient and pleasurable experience for the user.

Allowable Subject Matter
Claims 3-5 and 10-12,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claims 3 and 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the method, wherein the heater arrangement is arranged so that each of the first heating zone and the second heating zone comprises at least a first sub-heating zone and a second sub-heating zone and wherein for each of the first heating zone and the second heating zone, the first sub-heating zone has a higher watt heating density than does the second sub-heating zone, as recited in claims 3 and 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831